People v Head (2017 NY Slip Op 01384)





People v Head


2017 NY Slip Op 01384


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
SANDRA L. SGROI
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2015-04183
 (Ind. No. 8547/14)

[*1]The People of the State of New York, respondent,
v Odyssey Head, appellant.


Lynn W. L. Fahey, New York, NY (Anna Kou of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel; Gregory Musso on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Murphy, J.), imposed May 6, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The record of the plea proceeding did not demonstrate that the defendant knowingly, voluntarily, and intelligently waived his right to appeal, and, thus, as the People correctly concede, the purported waiver of the defendant's right to appeal is not enforceable (see People v Bynum, 142 AD3d 1183; People v Burnett-Hicks, 133 AD3d 773). Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., LEVENTHAL, SGROI, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court